234 S.W.3d 431 (2007)
Alan MAHAN and Sylvia Mahan n/k/a Sylvia Fitzgerald, Plaintiffs/Appellants,
v.
Craig GREER and Howard Sanders, Defendants/Respondents.
No. ED 88903.
Missouri Court of Appeals, Eastern District, Division Four.
June 5, 2007.
Application for Transfer Denied July 31, 2007.
Application for Transfer Denied October 30, 2007.
Robert W. Ehrig, St. Louis, MO, for appellants.
Kevin D. Case, Patric S. Linden, Case & Roberts, P.C., Kansas City, MO, for respondents.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Application for Transfer to Supreme Court Denied July 31, 2007.
Prior report: 2006 WL 4556539.

ORDER
PER CURIAM.
This is an appeal from the entry of summary judgment. No error of law appears. ITT Commercial Finance v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).